Unlawfully possessing intoxicating liquor is the offense; punishment fixed at confinement in the penitentiary for a period of two years.
State's counsel objects to the consideration of the statement of facts for the reason that it is not authenticated by the signature of the trial judge. The approval and authentication of a statement of facts by the trial judge are essential. See Rev. Civ. Stat., 1925, Art. 2239; C. C. P., 1925, Art. 760; Burns v. State, 288 S.W. 1087.
The court adjourned on the 3rd day of August, 1929. The motion for new trial was overruled on the 23rd day of July. The bills of exception appear to have been filed on September 28, 1929. The duration of the term of court permitted by law is five weeks. See Rev. Civ. Stat., Art. 199. Under Art. 760, C. C. P., the appellant was entitled, without any order extending the time, to thirty days after adjournment within which to prepare and file his bills of exception. We find no extension of the time, and as the record is presented, we are constrained to sustain the motion of State's counsel to disregard the bills of exception for the reason that they were not filed within the time required by law.
The indictment begins with the following words: "In the name and by the authority of the State of Texas." In Art. 5, Sec. 12 of the Constitution it is said: "All prosecutions shall be carried on in the name and by authority of the State of Texas." The attack on the indictment because it contains the word "the" between the words "by" and "authority" cannot be sustained. The expressions used in the indictment and in the Constitution are equivalent. See Porter v. State, 86 Tex.Crim. R.; Saine v. State, 14 Tex. Cr. App. 145; Banks v. State, 107 Tex. Crim. 221, see p. 227, and precedents collated.
There are no other matters presented for review.
The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.